                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

  SARA STALEY, as wife, next kin, and            )
  personal representative of the Estate of       )        Case No. 2:20-cv-170
  Kenneth Staley,                                )
                                                 )        Judge Travis R. McDonough
         Plaintiff,                              )
                                                 )        Magistrate Judge Cynthia R. Wyrick
  v.                                             )
                                                 )
  GRAINGER COUNTY SHERIFF,                       )
                                                 )
         Defendant.                              )


                                              ORDER



        Plaintiff Sara Staley filed her complaint in this case on August 4, 2020, against the

 Grainger County Sheriff, Grainger County, Kenneth Matthews, Southern Health Partners,

 unknown jail nursing staff, and unknown jail officers. (Doc. 1.) Federal Rule of Civil Procedure

 4(m) provides, in pertinent part:

        If a defendant is not served within 90 days after the complaint is filed, the court –
        on motion or on its own after notice to the plaintiff – must dismiss the action
        without prejudice against that defendant or order that service be made within a
        specified time. But if the plaintiff shows good cause for the failure, the court must
        extend the time for service for an appropriate period.

        More than 90 days have now passed since the complaint was filed, and there is no

 evidence in the record to suggest that Plaintiff has timely served the Kenneth Matthews,

 Southern Health Partners, or the unknown jail and nursing staff. Accordingly, Plaintiff is hereby

 ORDERED to file a response showing good cause as to why this action should not be dismissed

 without prejudice as to Kenneth Matthews, Southern Health Partners, and the unknown jail and

 nursing staff pursuant to Rule 4(m). Plaintiff’s response is due on or before January 22, 2021.



Case 2:20-cv-00170-TRM-CRW Document 8 Filed 01/12/21 Page 1 of 2 PageID #: 47
 Plaintiff is hereby ON NOTICE that failure to show cause by the date specified in this Order

 will result in Kenneth Matthews, Southern Health Partners, and the unknown jail and nursing

 staff being dismissed from this action without prejudice for failure to prosecute.

        SO ORDERED.

                                               /s/ Travis R. McDonough
                                               TRAVIS R. MCDONOUGH
                                               UNITED STATES DISTRICT JUDGE




                                   2
Case 2:20-cv-00170-TRM-CRW Document 8 Filed 01/12/21 Page 2 of 2 PageID #: 48
